— Order of the Surrogate’s Court of Queens county denying motion for examination of Alice Kelleher as a witness reversed on the law and the facts, with ten dollars costs and disbursements, payable out of the estate, and motion granted, without costs, to the extent of items 1, 2, 3, 6 and 7 contained in the order to show cause, and also that part of item 5 which deals with contributions as therein set forth. Examination to proceed on five days’ notice at a time and place to be fixed in the order. It is indicated that the witness sought to be examined is hostile to contestant. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur. Settle order on notice.